DETAILED ACTION
This Office Action is in response to Applicant’s application 16/943,689 filed on July 30, 2020 in which claims 1 to 18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on July 30, 202 have been reviewed and accepted by the Examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The People’s Republic of China on July 30, 2019. It is noted, however, that applicant has not filed a certified copy of the CN201910695273.5 application as required by 37 CFR 1.55.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0227010 (Anjo) or in the alternative over Anjo and U.S. 2018/0182291 (Hanari).
Regarding claim 17 and referring to annotated Figure 2, Anjo teaches a display substrate, 100 [0076], the display substrate comprising a base substrate, 100 [0076], and having a display area, 10 [0076] and as annotated, and a frame area, as annotated; an active region, 103/105 [0047], of a thin film transistor, TFT [0047], in the display area, as shown; a first lead, 311 [0062], in the frame area, as shown; a buffer layer, 102 [0072], directly covering the first lead, as shown; a connection via hole, as annotated, communicating with the active region to expose the active region, as shown;  a second lead, 312 [0062], in the frame area, wherein an orthographic projection of the second 
    PNG
    media_image1.png
    502
    719
    media_image1.png
    Greyscale
at least partially overlapped, as shown.  At [0060-62], Anjo teaches
[0060] In FIG. 2, the scanning line lead area C is a portion showing the characteristic feature of the invention. The scanning line leads 31 in FIG. 2 have a two-layered structure. Particularly, in a small sized liquid crystal display device, it is strongly demanded to narrow the frame portion at the periphery of the display region 10. The scanning line leads 31 are disposed in the frame portion at the outside of the display region 10. In a case where the scanning line leads 31 are disposed in a coplanar layer, it is necessary to take a distance between each of the scanning line leads 31 and this imposes a limit on the narrowing of the frame portion.
[0061] In the scanning line lead area C in FIG. 2, the space occupied by the scanning line leads 31 is decreased by disposing the scanning line leads 31 separately into two layers, that is, first scanning line leads 311 and second scanning line leads 312. In FIG. 2, the first scanning line leads 311 are formed coplanar with the scanning lines 30 or the gate electrode 101, and the second scanning line leads 312 are formed coplanar with the video signal lines 40 or the drain electrode 105. The scanning lines 30 and the second scanning line leads 312 are connected by a through hole not illustrated in FIG. 2.
[0062] Since the gate insulator 102 is present between the first scanning line leads 311 and the second scanning line leads 312, the first scanning line leads 311 and the second scanning line leads 312 can be arranged with no gaps therebetween or in superposition to each other in a planar view. Accordingly, the frame region can be narrowed.

    PNG
    media_image2.png
    538
    672
    media_image2.png
    Greyscale
If it is determined that Anjo does not teach a connection via hole communicating with the active region to expose the active region, Examiner notes Hanari is directed to displays.  At annotated Figure 3, Hanari teaches a display substrate, 202 [0064], the display substrate comprising a base substrate, 202 [0064], and having a display area, 208 [0039], and a frame area, 212 [0039]; an active region, 300 [0052], of a thin film transistor, 300 [0056], in the display area, as shown; a first lead, 306 [0050], in the frame area, as shown; a buffer layer, 308 [0051], directly covering the first lead, as shown; a connection via hole, as annotated, communicating with the active region to expose the active region, as shown.
Taken as a whole, the prior art is directed to displays.  Hanari teaches that a source/drain contact via may directly contact a semiconductor layer and provides a 
Accordingly, it would have been obvious to a person or ordinary skill in the art at the time of Applicant’s invention to configure Anjo’s devices with a connection via hole communicating with the active region to expose the active region because Hanari teaches this is a suitable connection scheme to the TFT and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Neither Anjo nor Hanari teach the method of claim 1.  However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. In re Garnero, 412 F.2d 276, 279 (CCPA 1979).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with In re Marosi, 710 F.2d 798, 802 (Fed. Cir. 1983). See MPEP 2113.
Here the prior art appear to disclose the product, i.e. the structure, formed by the method of claim 1 and Applicant is invited to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.
Regarding claim 18, Anjo teaches a display device, [0068], comprising the display substrate of claim 17
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1
Claims 2-16 depend directly or indirectly on claim 1 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893